Citation Nr: 1735351	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  17-00 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation based on aid and attendance/housebound.  

2.  Entitlement to service connection for a back condition. 

3.  Entitlement to service connection for a right arm condition.

4.  Entitlement to service connection for a left arm condition.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for a left foot condition. 

7.  Entitlement to service connection for a right foot condition. 

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for hearing loss. 

10.  Entitlement to service connection for bilateral neuropathy of the lower extremities. 

11.  Entitlement to service connection for bilateral neuropathy of the upper extremities.  

12.  Entitlement to service connection for Parkinson's disease.  

13.  Entitlement to service connection for a left leg condition. 

14.  Entitlement to service connection for a right leg condition. 

15.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and claimed as "nerves."

16.  Entitlement to service connection for non-proliferative diabetic retinopathy with senile cataracts, refractive error.


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from June 1954 to April 1956.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2016, rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has characterized the issue of entitlement to service connection for PTSD, more broadly than did the RO, as a claim involving an acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Fed 17, 2009).  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 


REMAND

VA medical records should be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2)(2016).  

The Veteran reported receiving treatment at the VAMC in San Juan.  There is also a record in the file from December 2016, from the VA Caribbean Healthcare System.  The RO in both the rating decision and statement of case, cited as evidence treatment records from the San Juan VAMC for the period October 2001 through September 2016.  Records from the VA Caribbean Healthcare System, and San Juan VAMC have not been associated with the claims file.  On remand, the AOJ should associate with the file any VA treatment records.  If any medical records are in the Spanish language, the AOJ should obtain English translations.

With regard to private treatment records, the Veteran reported receiving treatment from Dr. Rene Sanchez Borrero.  A request was made for records from Dr. Borrero, and in August 2016 a response was received.  The response is in the Spanish language, and has not been translated into English, nor were records associated with the claims file.  The RO cited in both the rating decision and statement of the case, treatment records from Dr. Borrero's office.  These records must again be requested and associated with the file, and translated into English.  

With regard to the VA examinations rendered in May 2016, addressing bilateral neuropathy of the lower extremities, bilateral neuropathy of the upper extremities, and Parkinson's disease, the Board finds an addendum opinion is necessary.  At the May 2016 examination, the Veteran was noted as being diabetic with diabetic neuropathy dating back to July 2002.  He reported a diagnosis of Parkinson's dating back to 2000.  The examiner confirmed the diagnoses of Parkinson's, bilateral upper extremity diabetic neuropathy, and bilateral lower extremity diabetic neuropathy.  When posed with the question as to whether the Veteran has neuropathy that is at least as likely as not (50 percent or greater probability) incurred in or related to service, the examiner stated, "the condition claimed was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness."  The examiner then stated that the Veteran had mild peripheral neuropathy, with an onset far removed from the period of active duty and characteristic of diabetes.  The examiner stated if diabetes is ever connected to service, there will be secondary service connection.  He also stated, Parkinson's is temporally apart from the period of service, and there is no nexus of direct causality for either condition.  As this opinion contradicts itself, an addendum opinion is necessary to clarify the etiology and likelihood of a nexus to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1. Obtain and associate with the Veteran's claims file all federal treatment records, to include specifically records from the VA Caribbean Healthcare System, and San Juan VAMC.  All efforts to obtain VA records should be fully documented.  The federal facility must provide a negative response if records are not available, and notice to the Veteran of the inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2. Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.

3. Contact Dr. Borrero and obtain all private treatment records.  

4. Ensure that there are English language translations of record for all Spanish language documents in the Veteran's file.  

5. Refer the claims file to a person with appropriate expertise who should be asked to review it, and render an opinion as to whether it is at least as likely as not the Veteran's bilateral neuropathy of the lower extremities, bilateral neuropathy of the upper extremities, and Parkinson's disease, had their onset during service.  

A complete rationale for any opinion or conclusions expressed should be set forth, with appropriate reference to facts found in the record.  

If it is necessary to examine the Veteran to obtain the requested opinions, that should be arranged.  

6. If any additional relevant records are obtained, obtain an addendum opinion to the May 2016 examinations, as to each evaluated condition, to include an addendum to the examinations pertaining to diabetes,  hearing loss and tinnitus, and eyes.  The claims folder and any newly associated evidence should be made available to, and reviewed by, the examiner.  The examiner is asked to offer an addendum opinion regarding the etiology of the Veteran's evaluated conditions.  Additionally, all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.

7. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue to the Veteran a Supplemental Statement of the Case and give an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


